Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered September 29, 1998, convicting him of robbery in the first degree (two counts), burglary in the first degree, and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
*495The County Court properly denied that branch of the defendant’s motion which was to suppress his inculpatory statements (see, CPL 710.60; People v Lennon, 243 AD2d 495). The County Court also properly concluded that the search warrant was valid (see, People v Parker, 256 AD2d 362), and that the police had probable cause to arrest the defendant in his home (see, People v Cruz, 149 AD2d 151).
Contrary to the defendant’s contention, the comments made by a prosecution witness during his trial testimony and by the prosecutor during summation were not prejudicial (see, People v Sokolov, 233 AD2d 345; People v Ortiz, 54 NY2d 288). In any event, any alleged error by the County Court in failing to strike these comments must be deemed harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Bracken, J. P., Santucci, McGinity and Feuerstein, JJ., concur.